Title: To Thomas Jefferson from Albert Gallatin, 1 July 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                  
                  It appears from the enclosed letters of F. Baring, and Mr Merry that the last British installment of 200,000 Stg. will be paid in London on 15th instt.—This is a great relief to us and still more to the Banks, as the exportation of that sum in specie would have distressed them at this moment beyond measure.—That being paid, the only extraordinary expence to be provided for is the 3,750,000 dollars claim assumed by the convention with France, payment of which may now be daily expected. On this day, after having paid the quarterly interest on the public debt; we have more than 4,200,000 dollars left in the Treasury; so that, instead of paying only 2 millions of those claims from the Treasury & borrowing the rest as we had stated in our estimates to Congress, we will be able to pay the whole without borrowing any thing. This will, if the bills come all at once & immediately, drain the treasury very low. But, as, if we overcome this difficulty, there is no probability, unless in case of war, that during your administration any other loan shall be wanted, it was an object to strain every nerve to meet this demand without recurring to that kind of resource. Within six weeks we will be at ease, and may then resume the suspended expenditures, particularly the payments on account of the sinking fund which are much in arrears.
                  I submit the draft of an answer to R. Morris, which I have purposedly made less explicit than your opinion seemed to purport, in order to be able to decide according to the circumstances of the case when they shall all be known.
                  I do not recollect any instance of a suit on a revenue bond in which I have interfered. The district attornies have on some occasions as I understand assumed the responsibility of giving some indulgence. But less is shown in that species of suits than in any other, not only because there must be a certainty in the collection of the revenue, but because the law directs in that case that the bond shall be put in suit on the day it becomes due if not paid.   This subject, as to details, is under the immediate superintendence of the Comptroller as he has the direction both of the revenue and of all the suits in the United States, and, if Mr  Sheaff had made an application to me, I would have referred it to him. If you have no objection to his letter to you being thus placed on the public files of that office, it may be referred in that manner; but if you have any, Mr Sheaff should write to the Comptrr or to me and obtain from the district attorney a statement of the case with his opinion that the security of the United States will not be injured by the delay which may be granted—
                  Respectfully Your obedt. Servt.
                  
                     —Albert Gallatin
                     
                  
               